DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are patent eligible because the process is a practical application applied using a computer.
The examiner respectfully submits that the process is not necessarily rooted in computing technology and does not improve computing technology or any other technical field. Rather, the claims are specifically directed to a business solution to a business problem. The applicants example [0072] is readily performed in the human mind – it could be readily predicted that a travel expense could be approved if additional information was provided when the expense was originally submitted. The process as a whole merely provides a business solution to improving business operations by iteratively improving business processes based on known information, applied using a generic computing device. Arguments directed to evidence of why the claims cannot reasonably be performed in the human mind are not persuasive since the argued subject matter from the specification is not reflected in the claims. Further, the incorporation of attributes occurs in further instances of the business process, so the analysis does not effect a current process, but rather is an analysis performed after the process has completed using known data. The claims are more similar to BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018).
Regarding the rejections under 35 USC 102, the examiner submits updated rejections below in view of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite:
A computer-implemented method comprising: 
obtaining, by one or more processors, process execution data associated with execution of at least one instance of a business process, the business process comprising a plurality of activity points and a plurality of decision points; 
determining, by one or more processors and based on the process execution data, at least one first target attribute available at a first target point subsequent to a first decision point of the plurality of decision points in the business process, the at least one first target attribute having a contribution in deriving a first expected outcome at the first decision point, and the first target point being a first activity point or a first decision point; and 
incorporating, by one or more processors and based on a prediction model utilizing a determined contribution measure of the first target attribute, the at least one first target attribute in decision making at the first decision point executed in a further instance of the business process.
The bold limitations recite a process which may be performed in the human mind as mental process of observation and evaluation, or alternatively, as a certain method of organizing human activity as a fundamental economic principle of mitigating risk by improving the selection of variables to monitor during a process. The observation, determination, and incorporating steps may readily be performed by a human without the use of a computer. The claims are not necessarily rooted in computing technology, or any technology, but rather are a business solution to a business problem of improving business processes by analyzing business process data.
This judicial exception is not integrated into a practical application because the only additional elements are directed to implementing the abstract idea using a computer (2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computing devices, amounting to merely instructions to implement the abstract idea using a computer.
Dependent claims 2 – 8 merely include additional limitations directed to the abstract idea. No further additional elements are recited.
Independent claim 9 includes the abstract idea of claim 1 in a system claim, with generic computing structures such as “processors” and “computer readable storage media”, which amount to nothing more than instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 10 – 16 merely include additional limitations directed to the abstract idea. No further additional elements are recited.
Independent claim 17 includes the abstract idea of claim 1 in a system claim, with generic computing structures such as “computer readable storage media”, which amount to nothing more than instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 18 – 20 merely include additional limitations directed to the abstract idea. No further additional elements are recited.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2007/0038501).

Regarding claim 1, Lee teaches (FIG. 3 – 5):
A computer-implemented method comprising: 
obtaining, by one or more processors, process execution data associated with execution of at least one instance of a business process, the business process comprising a plurality of activity points and a plurality of decision points (“pain points” S3); 
determining, by one or more processors and based on the process execution data, at least one first target attribute available at a first target point subsequent to a first decision point of the plurality of decision points in the business process, the at least one first target attribute having a contribution in deriving a first expected outcome at the first decision point, and the first target point being a first activity point or a first decision point ([0047]); and 
incorporating, by one or more processors and based on a prediction model utilizing a determined contribution measure of the first target attribute ([0041] business model templates are updated based on feedback; [0047] prior implementation data; [0060] – [0061] predicted values of solutions are determined and new solutions implemented; FIG. 6 and 8 illustrate feedback loop), the at least one first target attribute in decision making at the first decision point executed in a further instance of the business process ([0053]).
Regarding claim 2, Lee teaches:
The method of claim 1, wherein the process execution data comprises first execution data related to the first target point and second execution data related to the first decision point, and wherein determining the at least one first target attribute comprises: 
identifying, by one or more processors, a plurality of attributes available at the first target point from the first execution data; 
determining, by one or more processors, respective measures of contribution of the plurality of attributes in deriving the first expected outcome based on the second execution data; and 
selecting, by one or more processors and from the plurality of attributes, at least one attribute having a measure of contribution exceeding a contribution threshold as the at least one first target attribute (attribute “shortfall” and “gap” [0047] – [0048]).
Regarding claim 3, Lee teaches ([0060] – [0061]):
The method of claim 1, wherein providing the suggestion of incorporating the at least one first target attribute comprises performing at least one of the following: 
providing, by one or more processors, a first suggestion of provisioning the at least one first target attribute at the first decision point by a user; and 
providing, by one or more processors, a second suggestion of adding the at least one first target attribute as an input to a first prediction model, the first prediction model being used for generating an outcome at the first decision point.
Regarding claim 4, Lee teaches (multiple “pain point” attributes FIG. 3 – 5):
The method of claim 1, further comprising: 
identifying, by one or more processors, a second target point adjacent to a second decision point in the business process, the second target point being a second activity point or a second decision point; 
determining, by one or more processors, a target value range of a second target attribute available at the second target point based on the process execution data, the second target value range having a contribution in deriving a second expected outcome at the second decision point; and 
providing, by one or more processors, a further suggestion of the second target attribute for decision making at the second decision point executed in the further instance of the business process.
Regarding claim 5, Lee teaches (FIG. 8):
The method of claim 4, wherein the second decision point has at least one outcome directed to a point preceding the second decision point in the business process.
Regarding claim 6, Lee teaches (FIG. 8):
The method of claim 4, wherein identifying the second target point comprises identifying, by one or more processors, a point from the business process that satisfies at least one of the following conditions as the second target point: 
a distance from the second decision point to the second target point being below a distance threshold; 
an overall value range of an attribute available at the second target point being greater than a range threshold; and 
the second target point preceding the second decision point in the business process.
Regarding claim 7, Lee teaches (FIG. 3 – 5, 8; multiple “pain points” in a series of business processes):
The method of claim 4, wherein the process execution data comprises third execution data related to the second target point and fourth execution data related to the second decision point, and wherein determining the target value range comprises: 
determining, by one or more processors, a plurality of value ranges of the second target attribute based on the third execution data; 
determining, by one or more processors and based on the decision data, respective measures of contribution of the plurality of value ranges in deriving the second expected outcome; and 
selecting, by one or more processors and from the plurality of value ranges, the target value range having a measure of contribution exceeding a further contribution threshold.
Regarding claim 8, Lee teaches:
The method of claim 4, wherein determining the target value range comprises: 
providing, by one or more processors, a third suggestion of setting a value falling within the target value range for the second target attribute at the second target point by a user; and 
providing, by one or more processors, a fourth suggestion indicating an increase of a weight assigned to the second target attribute in a second prediction model, the second prediction model being used for generating an outcome at the second decision point ([0051] – [0057]).

Regarding claims 9 – 20, Lee teaches the limitations of these system claims as noted above in the corresponding method claims and [0034].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624